Citation Nr: 0023027	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-00 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant's request for waiver of indebtedness 
due to overpayment of death pension benefits in the 
calculated amount of $3,903, was timely filed.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from August 1945 to November 1946; basic 
entitlement to VA death pension benefits has been 
established.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA), Debt Management Center, 
Committee on Waivers and Compromises, in Fort Snelling, 
Minnesota, which held that the appellant's request for waiver 
of indebtedness due to overpayment of death pension benefits 
in the amount of $3,903, was not timely filed.  The VA 
Regional Office (RO), in San Juan, the Commonwealth of Puerto 
Rico, is handling the disposition of this case.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the appellant's claim has been developed.

2.  VA notified the appellant on November 10, 1997, of her 
indebtedness due to overpayment of death pension benefits in 
the amount of $3,903.

3.  The appellant submitted to VA a request for waiver of her 
indebtedness, which was received by VA on January 27, 1998.

4.  The appellant's request for waiver of indebtedness was 
received within 180 days of notification of the indebtedness.


CONCLUSION OF LAW

The appellant's request for waiver of indebtedness due to 
overpayment of death pension benefits in the calculated 
amount of $3,903, was timely filed.  38 U.S.C.A. § 5302(a)  
(West 1991); 38 C.F.R. § 1.963(b)(2)  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws & regulations

VA regulations state that a request for waiver of an 
indebtedness other than for loan guaranty shall only be 
considered if made within 180 days following the date of a 
notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b)(2) (1999).  The 180-day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  Id.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the 180-day period shall be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness.  Id.

II.  Analysis

In this case, in an August 1998 decision, VA's Debt 
Management Center (DMC), Committee on Waivers and 
Compromises, held that the appellant's request for waiver of 
indebtedness due to overpayment of death pension benefits in 
the amount of $3,903, was not timely filed.  The Board 
disagrees.

The appellant was initially notified of her indebtedness, the 
amount of such indebtedness, and her right to request a 
waiver of the indebtedness in a letter from the DMC dated 
November 10, 1997.  Proof of this notification was provided 
by the appellant herself, who submitted a copy of the letter 
with her January 1999 Substantive Appeal.  

The appellant submitted a handwritten letter to the DMC, 
dated in December 1997, specifically requesting that it try 
to "do something about this debt" and that it inform her as 
to what she could "do under this situation."  The Board 
construes this letter as a request for a waiver of the 
indebtedness.

The San Juan, Puerto Rico, RO, considered the copy of the 
December 1997 letter, which was also submitted by the 
appellant with her January 1999 Substantive Appeal.  However, 
it found no evidence that it was ever submitted prior to 
January 1999 because it was not stamped as having been 
previously received by VA.  According to a December 1999 
memorandum sent to DMC, the RO requested that DMC attempt to 
determine if the December 1997 letter had been timely 
submitted.  In response, the DMC sent to the RO copies of all 
documents it had received from the appellant.  These 
documents include another copy of the December 1997 letter 
from the appellant.  That copy does contain a stamp indicting 
the date of receipt by VA.  That date is January 27, 1998, 
well within the 180 day time limit.  It is worth noting that 
that copy of the letter also contains a handwritten remark 
indicating "waiver granted" and a stamp indicating "no 
action nec[essary]," suggesting that the letter may not have 
been acted upon by DMC because it associated it with a prior 
claim by the appellant for waiver of indebtedness, which was 
granted.

In light of the above, the Board finds that the appellant 
timely submitted a request for waiver of indebtedness 
pursuant to 38 C.F.R. § 1.963(b)(2)  (1999).


ORDER

The appellant's request for waiver of indebtedness due to 
overpayment of death pension benefits in the calculated 
amount of $3,903, was timely filed; the appeal, to this 
extent, is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

